DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1, 2, 4, 6, 8, 10, 14, & 19-24 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “a main fixed portion and a tip portion movably mounted at a tip end of the main fixed portion via a flexible element or hinge, wherein the movement of the tip portion with respect to the main fixed portion from the first configuration to the second configuration is exclusively passively actuated by movement of the aircraft with respect to a surrounding air flow, and wherein the tip portion is biased by the flexible element or hinge towards the first configuration during relative forward movement of the aircraft through the surrounding air flow which is below a predetermined forward air speed” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “wherein the tip portion is configured to rotate about a pitch axis as the tip portion is rotated upwardly with respect to the first configuration” in combination with the remaining claim elements as set forth in claim 8.  
Regarding claim 24, 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Boye (Pub No. US 2017/0113780 A1), cited in previous Office Action, discloses a tip portion with a hinge and gravity to bias the tip towards the first configuration or downward configuration to minimize or eliminate the need for an actuator.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647